The plaintiff's testator, John F. Bailey, held a policy of insurance issued by the defendant. It covered "loss or disability, resulting directly, independently, and exclusively of all other causes, from bodily *Page 20 
injuries effected solely through accidental means." The question is whether injuries resulting in death were effected by accidental means within the meaning of the policy. The trial judge dismissed the complaint. The Appellate Division, two justices dissenting, affirmed.
On July 6, 1915, the insured had a pimple on his lip. A friend who lunched with him says that it looked like an ordinary pimple at that time. A day or so later it was larger and more inflamed. On July 10 the insured consulted a physician. The physician's testimony is that there was then a punctured wound in the lip, which had inflamed and infected the deep tissues. The lip was opened by the physician, and remedies were applied. They were of no avail. The infection spread through the cheek toward the eye. A week later, July 17, the insured became paralyzed and blind. He died the next day. His death was due to inflammation of the brain produced by the germ known as the staphylococcus aureus. There is little doubt that the germ came from the infected pimple. If the infection was the result of accident, the defendant is liable.
We think there is testimony from which a jury might find that the pimple had been punctured by some instrument, and that the result of the puncture was an infection of the tissues. If that is what happened, there was an accident. We have held that infection resulting from the use of a hypodermic needle is caused by "accidental means" (Bailey v. Interstate Casualty Co.,8 App. Div. 127; 158 N.Y. 723; Marchi v. Ætna Life Ins. Co.,140 App. Div. 901; 205 N.Y. 606). The same thing must be true of infection caused by the puncture of a pimple. Unexpected consequences have resulted from an act which seemed trivial and innocent in the doing. Of itself, the scratch or the puncture was harmless. Unexpectedly it drove destructive germs beneath the skin, and thereby became lethal. To the scientist who traces *Page 21 
the origin of disease, there may seem to be no accident in all this. "Probably it is true to say that in the strictest sense and dealing with the region of physical nature, there is no such thing as an accident" (HALSBURY L.C., in Brintons v. Turvey,
L.R. 1905 A.C. 230, 233). But our point of view in fixing the meaning of this contract, must not be that of the scientist. It must be that of the average man (Brintons v. Turvey, supra;Ismay, Imrie  Co. v. Williamson, L.R. 1908 A.C. 437, 440). Such a man would say that the dire result, so tragically out of proportion to its trivial cause, was something unforeseen, unexpected, extraordinary, an unlooked-for mishap, and so an accident. This test — the one that is applied in the common speech of men — is also the test to be applied by courts (U.S.Mutual Acc. Assn. v. Barry, 131 U.S. 100; Lewis v. IowaState Trav. Men's Assn., 248 Fed. Rep. 602; Western Comm. Trav.Assn. v. Smith, 85 Fed. Rep. 401; Brintons v. Turvey,supra; Ismay, Imrie  Co. v. Williamson, supra; Hood v.Maryland Casualty Co., 206 Mass. 223; Ætna Life Ins. Co. v.Portland Gas  Coke Co., 229 Fed. Rep. 552; Omberg v. U.S.Mut. Acc. Assn., 101 Ky. 303; Hiers v. Hull  Co., 178 App. Div. 350,352; Bailey v. Interstate Casualty Co., supra).
The defendant argues that the puncture may not have caused the infection. But the plaintiff's experts say that in their opinion the entrance of the germs from the skin into the deeper tissues was the result of trauma. They say that trauma is almost invariably the cause of such infections. We find the signs of trauma here in the punctured wound which was visible when the physician was first consulted. The insured was an athlete in the prime of life and the fullness of health; the infection was not due, therefore, to lowered powers of resistance. The punctured wound is an adequate cause. The evidence suggests no other; at least, a jury might so find. Here, *Page 22 
as elsewhere, the law contents itself with probabilities, and declines to wait for certainty before drawing its conclusions.
The judgment should be reversed, and a new trial granted, with costs to abide the event.
HISCOCK, Ch. J., CUDDEBACK, POUND, MCLAUGHLIN and ANDREWS, JJ., concur; CRANE, J., dissents.
Judgment reversed, etc.